Citation Nr: 0304934	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for dental disorders other 
than those affecting teeth 23, 25, and 26.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The veteran served on active duty from July 1965 to July 
1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for dental 
disorders.

In May 2001, the Board issued a decision denying service 
connection for dental disorders for the purpose of obtaining 
VA dental treatment.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In September 2001, the veteran and the VA Office of General 
Counsel filed a joint motion to the Court to vacate the 
Board's May 2001 decision, and to remand the case for 
readjudication in accordance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002).  Later in September 2001, 
the Court granted the joint motion, thereby vacating the 
Board's May 2001 decision and remanding the case for 
readjudication.

In a September 2002 decision, the Board granted service 
connection for teeth 23, 25, and 26.  

Also in September 2002, the Board undertook additional 
development on the issue of service connection for any dental 
disorders other than those affecting teeth 23, 25, and 26.  
In particular, the Board sought to schedule the veteran for a 
VA dental examination.  The Board informed the veteran that 
he would be scheduled for a VA dental examination.  The Board 
informed the veteran that if he failed to report for the 
examination, without good cause, his claim would be decided 
based on the evidence of record.  The veteran did not report 
for the scheduled examination, and did not indicate why he 
did not report.  Therefore, the Board will proceed with 
adjudication of the claim, and will decide the claim based on 
the evidence of record.



FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in 
obtaining all relevant evidence necessary for an equitable 
disposition his veteran's appeal.

2.  The veteran does not have irreplaceable missing teeth, 
damage to the jaw, or any other dental or oral condition that 
is compensable for VA purposes.

3.  The veteran's teeth other than teeth 23, 25, and 26, were 
not affected by trauma during his service.

4.  The veteran was not a prisoner of war.

5.  The veteran has not received prior VA dental treatment.

6.  The veteran does not have a dental condition that was 
aggravated by another service-connected condition.

7.  The veteran is not rated at 100 percent for service-
connected disabilities.

8.  The veteran is not participating in a VA vocational 
rehabilitation program.

9.  The veteran does not have a dental condition that is 
complicating another condition that is under VA treatment.


CONCLUSION OF LAW

The requirements for service connection for dental disorders 
other than those affecting teeth 23, 25, and 26, are not met.  
38 U.S.C.A. §§ 1110, 1717 (West 2002); 38 C.F.R. §§ 3.655, 
3.381, 4.150, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126; 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In September 2002, the Board undertook additional development 
on the issue of service connection of any dental disorders 
other than those affecting teeth 23, 25, and 26.  The Board 
sought to schedule the veteran for a VA dental examination, 
to determine whether the veteran currently had any dental 
disorders other than those affecting teeth 23, 25, and 26.  
The Board asked that the examining dentist provide an opinion 
as to the likelihood that any such dental disorder had 
resulted from trauma to the veteran's teeth during his 
service in the 1960s.  Although the veteran was informed of 
the examination and the consequences of failing to report for 
the examination without good cause, the veteran did not 
report for the examination.

In scheduling the examination, and informing the veteran of 
the importance of reporting for the examination, VA met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In a January 2003 letter the Board 
informed the veteran that an examination was needed to 
substantiate the claim, that VA would undertake to schedule 
the examination, and that he was responsible for reporting 
for the examination.  Through those actions, VA notified the 
veteran and his representative of the type of evidence needed 
to support his claim, and indicated what the veteran should 
do toward obtaining such evidence, and what VA would do.  

In the November 1999 rating decision, a March 2000 statement 
of the case (SOC), and the September 2002 Board decision, VA 
informed the veteran of the law and regulations that govern 
his claim, and listed the evidence considered and the reasons 
for the determinations made regarding that claim.  In a 
January 2002 letter the Board informed the veteran's 
representative of the right to submit additional evidence and 
argument.

Since VA has obtained all known treatment records, and the 
veteran has failed to report for needed examination; there is 
no reasonable possibility that further assistance could 
substantiate his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

VA regulations provide that where a claimant fails to report 
for a necessary examination in conjunction with an original 
claim without good cause, the claim will be decided on the 
basis of the evidence of record.  38 C.F.R. § 3.655.  In this 
case, an examination was needed to determine whether any 
current dental disorder could be related to service.  The 
veteran has not provided an explanation for the failure to 
report, therefore, the Board finds that the failure to report 
was without good cause, and the claim will be decided on the 
basis of the evidence of record.

II.	Service Connection for Dental Disorders Other Than
Those Affecting Teeth 23, 25, and 26

Service medical records at the time of the veteran's 
enlistment examination in June 1965 show that his teeth were 
not examined.  Service dental records at the time of the 
veteran's initial dental examination in July 1965 note that 
teeth 1, 5, 12, 16, 17, 21, 28, and 32 were missing, and that 
teeth 4, 13, 20, and 29 were shifting.  Teeth 2, 3, 4, 13, 
14, 15, 19, 20, 30, and 31 had fillings or restorations.  The 
veteran also had caries or defects of teeth 7, 23, 24, 25, 
and 26.

Service dental records in February 1966 show that cavities 
were filled in teeth 10, 23, 25, and 26.  The veteran 
underwent root canal therapy in April 1966 for teeth 7, 23, 
25, and 26.  Root canal therapy was begun for tooth 4 in 
August 1967.  Teeth 3 and 4 were later extracted in June 
1968.  In April 1969, the veteran was evaluated for an upper 
partial or fixed bridge in the area of teeth 3, 4, and 5.  
Records show that the veteran underwent additional dental 
treatment to fill cavities.  Service medical records do not 
show any trauma to the mouth or teeth.

Private dental records reflect that the veteran has been 
treated by Mark S. Blank, D.D.S., since 1991.   Dr. Blank 
examined the veteran's mouth in August 1999, and reported 
that the veteran was missing teeth 1, 4, 5, 7, 12, 21, 28, 
and 31, had fillings in teeth 2, 9, 10, 11, 13, 14, 15, 16, 
17, 20, 23, 26, 27, and 29, had root canal endodontics at 
teeth 23, 25, and 26, had bridges at teeth 3 to 6, 6 to 8, 
and 30 to 32, and had crowns at teeth 18, 19, 24, and 25.  
The August 1999 report from Dr. Blank reflects that the 
veteran reported having been punched in the face in service 
in 1966.  The veteran reported that many root canals, but no 
crowns, were done in service.  Dr. Blank recommended crowns 
for several of the veteran's teeth, including all teeth where 
root canal therapy had been performed.

Statements of the veteran in the claims folder are to the 
effect that he suffered an injury to his mouth while 
attending electronics technician school at Great Lakes, 
Illinois, in 1966.  The veteran stated that he was treated at 
the Naval Hospital at Great Lakes for a period of six months, 
and was then treated on the U.S.S. Taconic for more than two 
years in Little Creek, Virginia.

In July 2002, Dr. Blank wrote that x-rays and examination 
showed that root canals had been performed on the veteran's 
teeth 23, 25, and 26.  Dr. Blank reported that he had 
reviewed the veteran's dental records from 1965 to 1969.  Dr. 
Blank noted that the records did not show any root canals as 
of July 1965, and that root canals were done on teeth 23, 25, 
and 26 in February 1966 to April 1966.  "Between July of 
1965 and February 1966," Dr. Blank opined, "it is most 
probable that a traumatic incident occurred that caused the 
need for the root canals."

The veteran first filed a claim for service connection for 
dental disorders in September 1998.  Some of the VA 
regulations pertaining to service connection for dental 
disorders have been changed since the veteran filed his 
claim.  Specifically, in June 1999, 38 C.F.R. § 3.381 was 
revised, and 38 C.F.R. §§ 3.382 and 4.149 were removed.  See 
64 Fed. Reg. 30,392 (June 8, 1999).  The Court has held that 
when a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the version most favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the Board finds that the revised version of the 
regulations is more favorable to the veteran's claim than the 
earlier version.  Thus, the Board will apply that version.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  
Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2002).  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth and disease or damage to the jaw.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161 (2002).  

While service and private dental records indicate that the 
veteran has missing teeth, there is no finding or notation 
that any of the missing teeth are irreplaceable.  The 
veteran's medical and dental records do not indicate that he 
has irreplaceable missing teeth, damage to the jaw, or any of 
the conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150 
(2002).  Therefore, he is not eligible for compensation for 
any service-connected dental disorder.  

Class I eligibility for dental treatment requires the 
presence of a compensable service-connected dental disorder.  
38 C.F.R. § 17.161(a) (2002).  As the veteran does not have a 
compensable dental disorder, he does not qualify for Class I 
eligibility.

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2002).

In September 2002, the Board granted service connection based 
on Class II (a) eligibility for treatment for the veteran's 
teeth 23, 25, and 26.  In making that decision, the Board 
gave substantial weight to a written opinion from Dr. Blank 
that it was "most probable" that a traumatic incident 
occurred during the veteran's service and caused the need for 
the root canals of those three teeth.

Dr. Blank has not commented, however, on the impact of trauma 
during service on any of the veteran's other teeth.  The 
claims file does not contain any evidence that any problem 
with any of the veteran's other teeth is likely to be 
attributable to trauma during the veteran's service.  In the 
absence of any such evidence, the veteran does not qualify 
for Class II (a) eligibility for dental treatment for any of 
his teeth other than teeth 23, 25, and 26.

The remaining classes of eligibility for dental treatment are 
not applicable in this case.  The veteran was not a prisoner 
of war, he has not received prior VA dental treatment, he 
does not have a dental condition that was aggravated by 
another service-connected condition, he is not rated at 100 
percent for service-connected disabilities, he is not 
participating in a VA vocational rehabilitation program, and 
he does not have a dental condition that is complicating 
another condition that is under VA treatment.  Therefore, he 
is not eligible for dental treatment under Classes II (b), II 
(c), IIR, III, IV, V, or VI.  See 38 C.F.R. § 17.161(d)-(j) 
(2002).


ORDER

Entitlement to service connection for dental disorders other 
than those affecting teeth 23, 25, and 26, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

